     Case 4:15-cv-00579-MW-MAF Document 105 Filed 08/31/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                          Tallahassee Division

 SOUTHEAST STORMWATER                   )
                                        )
 ASSOCIATION, INC., et al.              )
                                        )
       Plaintiffs,                      )   Case No. 4:15-cv-579-MW/MAF
                                        )
              v.                        )
                                        )
 U.S. ENVIRONMENTAL                     )
 PROTECTION AGENCY, et al.,             )
                                        )
       Defendants.                      )


            UNOPPOSED MOTION TO WITHDRAW COUNSEL

      Defendants the United States Environmental Protection Agency, Andrew

Wheeler, in his official capacity as Administrator of EPA, the United States Army

Corps of Engineers, Ryan D. McCarthy, in his official capacity as Acting

Secretary of the Army, and R.D. James, in his official capacity as Assistant

Secretary of the Army for Civil Works, (collectively, “the Agencies”) respectfully

move to withdraw the appearance of Erica Zilioli as counsel for the Agencies.

The Agencies will continue to be represented by Phillip Dupré from the U.S.

Department of Justice and by Kathryn Drey and Peter Fisher from the U.S.

Attorney’s Office. The Agencies consent to this motion.

Dated: August 31, 2020                Respectfully submitted,

                                      /s/ Erica Zilioli
                                      ERICA ZILIOLI, DC Bar No. 488073
                                      United States Department of Justice
    Case 4:15-cv-00579-MW-MAF Document 105 Filed 08/31/20 Page 2 of 2




                                      Environment & Natural Resources Division
                                      Environmental Defense Section
                                      P.O. Box 7611
                                      Washington, DC 20044
                                      (202) 514-6390
                                      Erica.Zilioli@usdoj.gov




              CERTIFICATE OF COMPLIANCE WITH LR 7.1

      I hereby certify that Defendants complied with the attorney-conference

requirement of Local Rule 7.1(B). Counsel for Plaintiffs and Intervenor-

Defendants represented that they do not oppose this motion.

      I further certify that this motion complies with the word limit set forth in

Local Rule 7.1(F) as it contains 104 words, excluding the caption, signature block

and certificates.

                                         /s/ Erica Zilioli




                        CERTIFICATE OF SERVICE

      I hereby certify that, on August 31, 2020, I caused a true and correct copy

of the foregoing to be served via the Court’s CM/ECF system on all registered

counsel.

                                         /s/ Erica Zilioli




                                         2
